Exhibit 10.3

EXECUTION COPY

SECOND JOINDER AND SUPPLEMENT

to

INTERCREDITOR AGREEMENT

Reference is made to (i) that certain Intercreditor Agreement, dated as of
January 29, 2010 (as supplemented on March 14, 2012 and on the date hereof, and
as the same may be further amended, restated, supplemented or otherwise modified
from time to time, the “1-1/2 Lien Intercreditor Agreement”), among JPMorgan
Chase Bank, N.A., as Intercreditor Agent (the “Intercreditor Agent”), Wilmington
Trust FSB, as Trustee and as Collateral Agent (the “Trustee”), Momentive
Specialty Chemicals Holdings LLC (f/k/a Hexion LLC) (“MSCH”), Momentive
Specialty Chemicals Inc. (f/k/a Hexion Specialty Chemicals, Inc.) (the
“Company”) and each subsidiary of the Company party thereto, and (ii) the 1-1/2
Lien Notes Indenture. Capitalized terms used but not defined herein shall have
the meanings assigned in the 1-1/2 Lien Intercreditor Agreement.

This Second Joinder and Supplement to the 1-1/2 Lien Intercreditor Agreement
(this “Agreement”), dated as of January 31, 2013 (the “Effective Date”), by and
among (i) Wilmington Trust, National Association, as trustee (the “First Lien
Trustee”) pursuant to that certain first supplemental indenture (the “First
Supplemental Indenture”), dated as of the date hereof, among Hexion U.S. Finance
Corp. (the “Issuer”), the guarantors named therein and the First Lien Trustee
(which First Supplemental Indenture amends and supplements that certain
Indenture, dated as of March 14, 2012, among the Issuer, the guarantors named
therein and the First Lien Trustee (such Indenture, as supplemented by the First
Supplemented Indenture and as may be further amended, restated, supplemented or
otherwise modified from time to time, the “First Lien Indenture”)), (ii) the
Intercreditor Agent, (iii) Wilmington Trust, National Association, as Trustee
(as Second-Priority Agent under the 1-1/2 Lien Intercreditor Agreement for the
holders of the Notes), (iv) MSCH, (v) the Company and (vi) each Subsidiary of
the Company listed on Schedule I hereto, has been entered into (A) to record the
accession of the First Lien Trustee as an additional Senior-Priority Agent under
the 1-1/2 Lien Intercreditor Agreement on behalf of the holders of the 6.625%
first-priority senior secured notes due 2020 (the “Additional First Lien Notes”)
issued under the First Supplemental Indenture, (B) with respect to the Liens
securing certain Obligations as set forth below, to confirm and evidence that
such Liens shall, for purposes of the 1-1/2 Lien Intercreditor Agreement, be
equal and ratable with all Liens on the Common Collateral securing any other
Senior Lender Claims and (C) for certain related purposes.

The parties to this Agreement hereby agree as follows:

A. The First Lien Trustee, as trustee for the holders of the Additional First
Lien Notes, agrees to become, with immediate effect, a party to and agrees to be
bound by the terms of the 1-1/2 Lien Intercreditor Agreement as Senior-Priority
Agent for the Additional First Lien Notes, as if it had originally been party to
the 1-1/2 Lien Intercreditor Agreement as Senior-Priority Agent for the
Additional First Lien Notes.



--------------------------------------------------------------------------------

B. The First Supplemental Indenture has been designated by the Company and the
Issuer as being included in the definition of “Credit Agreement” set forth in
the 1-1/2 Lien Notes Indenture, which designation shall be irrevocable until
such time as all Liens securing the Additional First Lien Notes have been
released pursuant to Section 11.03 of the First Lien Indenture (and any
purported revocation of such designation prior to such time shall be ineffective
for all purposes of the 1-1/2 Lien Intercreditor Agreement). The First
Supplemental Indenture, the Additional First Lien Notes, the Security Documents
(as defined in the First Lien Indenture) (the “Security Documents”), and any
related document or instrument executed and delivered pursuant to any of the
foregoing shall constitute “Senior Credit Documents” as defined in the 1-1/2
Lien Notes Indenture.

C. The Liens securing the Obligations under the Additional First Lien Notes, the
First Supplemental Indenture and any other document or agreement entered into
pursuant thereto granted pursuant to the Security Documents have been designated
by the Company and the Issuer as having been incurred pursuant to clause
(8)(B) of the definition of “Permitted Liens” set forth in the 1-1/2 Lien Notes
Indenture, which designation shall be irrevocable until such time as all Liens
securing the Additional First Lien Notes have been released pursuant to
Section 11.03 of the First Lien Indenture (and any purported revocation of such
designation prior to such time shall be ineffective for all purposes of the
1-1/2 Lien Intercreditor Agreement). The Obligations under the First
Supplemental Indenture and any other document or agreement entered into pursuant
thereto constitute First-Lien Indebtedness (which First-Lien Indebtedness, for
the avoidance of doubt, also constitutes Future First-Lien Indebtedness) and
Senior Lender Claims.

D. The Liens on the Common Collateral securing such Senior Lender Claims shall
have priority over and be senior in all respects to all Liens on the Common
Collateral securing any Second-Priority Claims on the terms set forth in the
1-1/2 Lien Intercreditor Agreement and, subject to the terms of any other
applicable intercreditor agreement (including that certain Intercreditor
Agreement, dated as of March 14, 2012 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “First Lien
Intercreditor Agreement”)) then in effect, shall be equal and ratable with all
Liens on the Common Collateral securing any other Senior Lender Claims.

E. So long as the Discharge of Senior Lender Claims has not occurred and subject
to the terms of any other applicable intercreditor agreement (including the
First Lien Intercreditor Agreement) then in effect, the Common Collateral or
proceeds thereof received in connection with the sale or other disposition of,
or collection on, the Common Collateral upon the exercise of remedies shall be
applied by the Intercreditor Agent ratably to the Senior Lender Claims and, with
respect to each class of Senior Lender Claims, in such order as is specified in
the relevant Senior Lender Documents until the Discharge of Senior Lender Claims
has occurred.

 

2



--------------------------------------------------------------------------------

F. The First Lien Trustee confirms that its address for notices pursuant to the
1-1/2 Lien Intercreditor Agreement is as follows:

Wilmington Trust, National Association

Corporate Capital Markets

50 South Sixth Street

Suite 1290

Minneapolis, Minnesota 55402

Telephone: 612-217-5632

Facsimile: 612-217-5651

Attention: Hexion Administrator

G. Each party to this Agreement confirms the acceptance of the First Lien
Trustee, as trustee for the Additional First Lien Notes and as a Senior-Priority
Agent for purposes of the 1-1/2 Lien Intercreditor Agreement.

H. Except as expressly provided herein, in the 1-1/2 Lien Intercreditor
Agreement or in any Senior Lender Documents, the First Lien Trustee is acting in
the capacity of Senior-Priority Agent solely with respect to the Senior Lender
Claims owed to the First Lien Trustee and the holders of the Additional First
Lien Notes issued pursuant to the First Supplemental Indenture. For the
avoidance of doubt, the provisions of Article VII of the First Lien Indenture
applicable to the First Lien Trustee thereunder shall also apply to the First
Lien Trustee acting under or in connection with the 1-1/2 Lien Intercreditor
Agreement.

I. This Agreement shall be construed in accordance with and governed by the laws
of the State of New York.

J. This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as First Lien Trustee, as
Senior-Priority Agent for holders of notes (including the Additional First Lien
Notes) under the First Lien Indenture By:   /s/ Jane Schweiger   Name:     Jane
Schweiger   Title:       Vice President

 

JPMORGAN CHASE BANK, N.A., as Intercreditor Agent By:   /s/ Peter S. Predun  
Name:     Peter S. Predun   Title:       Executive Director

 

WILMINGTON TRUST, NATIONAL ASSOCIATION (as successor by merger to Wilmington
Trust FSB),

as Trustee, as Second-Priority Agent for

holders of the Notes

By:   /s/ Jane Schweiger   Name:     Jane Schweiger   Title:       Vice
President

[Signature Page to Second Joinder and Supplement to 1-1/2 Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

MOMENTIVE SPECIALTY CHEMICALS HOLDINGS LLC By:   /s/ Ellen G. Berndt   Name:    
Ellen G. Berndt   Title:       Vice President and Secretary

 

MOMENTIVE SPECIALTY CHEMICALS INC. By:   /s/ Ellen G. Berndt   Name:     Ellen
G. Berndt   Title:       Vice President and Secretary

 

BORDEN CHEMICAL FOUNDRY, LLC By:   /s/ Ellen G. Berndt   Name:     Ellen G.
Berndt   Title:       Vice President and Secretary

 

MOMENTIVE SPECIALTY CHEMICAL INVESTMENTS, INC. By:   /s/ Ellen G. Berndt  
Name:     Ellen G. Berndt   Title:       Vice President and Secretary

 

MOMENTIVE INTERNATIONAL INC. By:   /s/ Ellen G. Berndt   Name:     Ellen G.
Berndt   Title:       Vice President and Secretary

 

MOMENTIVE CI HOLDING COMPANY (CHINA) LLC

By: Lawter International Inc., as sole managing member

By:   /s/ Ellen G. Berndt   Name:     Ellen G. Berndt   Title:       Vice
President and Secretary

[Signature Page to Second Joinder and Supplement to 1-1/2 Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

HEXION U.S. FINANCE CORP. By:   /s/ Ellen G. Berndt   Name:     Ellen G. Berndt
  Title:       Vice President and Secretary

 

HSC CAPITAL CORPORATION By:   /s/ Ellen G. Berndt   Name:     Ellen G. Berndt  
Title:       Vice President and Secretary

 

LAWTER INTERNATIONAL INC. By:   /s/ Ellen G. Berndt   Name:     Ellen G. Berndt
  Title:       Vice President and Secretary

 

OILFIELD TECHNOLOGY GROUP, INC. By:   /s/ Ellen G. Berndt   Name:     Ellen G.
Berndt   Title:       Vice President and Secretary

 

NL COOP HOLDINGS LLC

By: Momentive Specialty Chemicals Inc., as sole member

By:   /s/ Ellen G. Berndt   Name:     Ellen G. Berndt   Title:       Vice
President and Secretary

[Signature Page to Second Joinder and Supplement to 1-1/2 Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Subsidiary Parties

Borden Chemical Foundry, LLC

Momentive Specialty Chemicals Investments, Inc.

Momentive International Inc.

Momentive CI Holding Company (China) LLC

Hexion U.S. Finance Corp.

HSC Capital Corporation

Lawter International Inc.

Oilfield Technology Group, Inc.

NL COOP Holdings LLC